Appellant, as an adult male, was charged with the commission *Page 237 
of an aggravated assault upon the person of a female child, and was by the jury fined $500.00 and sentenced to serve one year in the county jail.
There are no bills of exceptions in the record, and no brief filed for appellant. The testimony itself bears out the allegations in the information, and shows an indecent fondling of the leg of a little seven-year-old girl, and the exposure of appellant's private parts at the same time. Appellant presented an alibi, upon which the trial court charged, yet appellant admitted his presence at the scene of the alleged offense, but vigorously denied the commission thereof. However he was positively identified by two little girls, and his conduct testified to, in part, by one little girl, and in another part by a second little girl of ten years. The jury were the judges of these facts, and we do not think it our duty to disturb their findings herein. While the verdict might be a rather severe punishment, it was within the limits prescribed by the statute.
The judgment will be affirmed.